Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Provides Update of 2008 Drilling Program Mineralization at Turmalina Extends to Depth of 800 Meters JAG - TSX/NYSE Arca CONCORD, NH, Jan. 12 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) is providing drilling results from its recent brown field exploration program in the Iron Quadrangle in Minas Gerais, Brazil. During 2008, Jaguar completed approximately 48,000 m of drilling in the Iron Quadrangle, discovering significant mineralized structures at all its major projects. Jaguar's exploration success during 2008 continues to demonstrate the strong potential to couple-on sizeable new resources to support the Company's aggressive production growth targets and attain a mid-tier producer status. Recent exploration highlights by operation are as follows: TURMALINA To-date, Jaguar has identified four primary mineralized structures of significant size and grades as part of the Turmalina operation. The structures are known as Ore Bodies A (Main), B (North East), C (Satinoco) and D (Satinoco Extension). From the first three structures, the Company has previously reported measured and indicated gold resources of 816,290 ounces, inferred resources of 268,100 ounces and proven and probable reserves of 714,000 ounces, which are included in the resources. Ore Body A Jaguar's reported resources for Turmalina are to a depth of approximately 500 m where the mineralized structure is open at depth and along strike. As part of its drill program to prove the continuity of the mineralization at Ore Body A to a depth of over 800 m, the Company recently drilled four holes to depths ranging from 850 m to 975 m. Two of these drill holes intersected the mineralized structure in Ore Body A to a depth of approximately 800 m. A grade of approximately 7 g/t was encountered in a narrow zone at depth thereby confirming the extension of the mineralized structure. Jaguar's team believes the size of the mineralized structure and mineralization is similar to the existing reserve base in this ore body to the depth of 500 m. This is also consistent with the characteristics of other gold mines in the Iron Quadrangle, some of which have operated to depths of 2,400 m. The Company intends to update the inferred resources category at Turmalina using the information from these recent drill results but does not have any plans to conduct further deep drilling at Turmalina at this time. Commenting on the successful deep drill results at Turmalina, Jaime Duchini, Jaguar's Chief Geologist stated, "The plunge of the mineralized structure at Turmalina is highly consistent with other historical gold mines in Minas Gerais and gives us confidence that this operation could produce gold for many years to come. Not only does Turmalina have continuity to a depth of approximately 800 m, but we continue to find new mineralized zones along strike within close proximity of the four existing ore bodies having the same characteristics, which is integral to the continued expansion plans in the years ahead." Ore Body B As part of the surface exploration to estimate resource potential in a newly discovered oxide zone at Ore Body B, several trenches were opened in the outcropping to expose and sample the mineralized zone. Channel samples revealed two separate mineralized areas with average surface grades ranging from 3 g/t to 5 g/t. Jaguar's team intends to update the geological model to incorporate this new data into the overall mine model. The oxide ore would be blended with sulfide ore and processed through the carbon-in-pulp ("CIP") plant at Turmalina, providing immediate additional low cost ore. Ore Body C and Zone D Additional gold bearing oxide ore has been identified in the weathered rock above the sulfide zone, as well as within the sulfide zone. The following table provides drill results for the most significant intersections: << Mineralized Intervals Hole From (m) To (m) Au (g/t) Length (m) Zone C (NW) FSN-129 311.00 312.00 2.34 1.00 317.00 319.00 4.25 2.00 FSN-130 122.00 124.00 9.12 2.00 131.00 133.05 3.85 2.05 FSN-138 147.75 150.75 11.40 3.00 175.60 176.40 1.04 0.80 FSN-139 88.90 89.90 3.19 1.00 137.15 138.15 46.50 1.00 172.70 176.70 5.15 4.00 FSN-148 7.50 22.10 5.07 14.60 FSN-150 7.25 9.25 8.73 2.00 FSN-152 15.00 20.00 6.65 15.00 Zone C (Central) FSN-157 13.00 15.00 3.71 2.00 FSN-158 41.00 44.00 6.54 3.00 Zone D FSN-132 79.00 80.00 6.40 1.00 FSN-133 83.00 85.00 5.85 2.00 FSN-140 230.50 232.40 4.56 1.90 Note: Not all holes represent true width >> Fazenda Experimental Target This new area represents a new discovery which management believes has significant potential and is unrelated to the mineralized on-strike zone associated with Zones A-D at Turmalina. The Fazenda Experimental Target is located in a structure parallel to Zones A-D, where historic mining work at shallow depths can be seen, approximately 10 km from the Turmalina processing plant. Jaguar has conducted limited soil sampling, trenching and other geo-chemical work in the area over the past two years. During Q3 2008, four drill holes were carried out, which entailed 200 m along strike. Three drill holes intercepted mineralized structures.
